Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Willie Horton appeals the district court’s order denying relief on his 42 U.S.C. §§ 1983, 1985 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. Horton v. West, No. 1:10-cv-00154-TSE-JFA, 2011 WL 124602 (E.D.Va. Jan. 13, 2011). We deny Horton’s pending motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented *326in the materials before the court and argument would not aid the decisional process.

AFFIRMED.